Citation Nr: 0906971	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for cervical spondylosis 
secondary to lumbar degenerative disc disease, L5-S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.

The appellant presented testimony at a videoconference 
hearing chaired by the undersigned Veterans Law Judge in 
December 2008. A transcript of the hearing is associated with 
the Veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service connected for lumbar degenerative disc 
disease, evaluated at a 40 percent rating.

At the December 2008 Videoconference hearing the Veteran was 
advised that the record would be kept open for 60 days to 
allow him to submit additional evidence to support his claim 
that his cervical spondylosis was caused by or aggravated by 
his service-connected lumbar degenerative disc disease. See 
Board hearing transcript, p. 12. 

Subsequently in a January 2009 letter from Sean S. Gallagher, 
D.C., noted the Veteran had been his patient for several 
years for treatment of chronic low back and neck pain with 
associated spondylosis.  He opined that there was at least a 
fifty percent possibility that his cervical condition was 
related to the original lumbar condition.

A disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310(a) (2008). Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease. 38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Dr. Gallagher's opinion directly addressed whether the 
Veteran's cervical spondylosis condition is caused by or 
aggravated by the service connected degenerative disc 
disease.  This opinion triggers the need for VA to conduct an 
examination to determine whether secondary service connection 
is in order.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any records not 
already associated with the claims file 
from Sean S. Gallagher, D.C., 495 Palmer 
Avenue, Falmouth, Massachusetts 02540.  

2. Thereafter, the RO should schedule the 
Veteran for a VA examination by an 
orthopedist. The orthopedist must examine 
the Veteran and all pertinent records, 
including any newly-submitted evidence, 
to determine the nature and etiology of 
the Veteran's cervical spondylosis.  The 
claims folder, including a copy of this 
remand and any newly- obtained evidence, 
should be made available to the examiner 
for review as part of the examination.  
All indicated clinical and diagnostic 
tests should be conducted.  Following the 
examination the physician must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
Veteran's cervical spondylosis is caused 
or aggravated by the lumbar degenerative 
disc disease.  If the examiner finds that 
the lumbar disorder aggravates the 
cervical disorder, the examiner must 
address the extent to which the cervical 
spondylosis is aggravated by lumbar 
degenerative disc disease, and the extent 
to which the disorder is caused by other 
factors. 

The examiner is to specifically comment 
on the opinion of Dr. Gallagher and 
whether agreement or disagreement is 
indicated.  In addition to a discussion 
of the ultimate conclusion, the examiner 
must address Dr. Gallagher's findings 
that the original in-service lumbar 
injury had an effect on the Veteran's 
entire spine leaving enough trauma to 
cause damage to other segments of the 
spine; as well as Dr. Gallagher's opinion 
that an injury to one segment of the 
spine often leads to increased stresses 
and strains to other spinal segments 
resulting in degenerative changes in 
areas other than the primary injury site. 

The orthopedist is to provide a full 
rationale for his or her opinion, 
including addressing evidence in the 
claims file and the use of sound medical 
principles.  If the orthopedist cannot 
offer an opinion without resorting to 
speculation, he or she must so state, and 
explain why speculation is required to 
reach the opinion offered.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
any VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the appellant does not report for 
any ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5. Thereafter, the RO should readjudicate 
the claim. If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



